—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leach, J.), rendered October 28, 1997, convicting him *482of criminal sale of a controlled substance in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly ordered the courtroom sealed during the testimony of an undercover police officer. The undercover officer testified that (1) he would be returning to the area of the defendant’s arrest as an undercover officer, (2) he had received numerous threats, (3) he had pending cases in which he was testifying in the same courthouse, (4) he had previously lost subjects, and (5) his safety would have been jeopardized if he testified in open court. Based upon this testimony, the trial court did not improvidently exercise its discretion in closing the courtroom to all persons except the defendant’s family during the officer’s testimony (see, People v Martinez, 82 NY2d 436, 443; People v Pearson, 82 NY2d 436, 443; People v Arroyo, 208 AD2d 940; People v Crowder, 207 AD2d 559, 560; People v Reece, 204 AD2d 495, 496; People v Monroig, 223 AD2d 730, 731). O’Brien, J. P., Friedmann, H. Miller and Smith, JJ., concur.